947 A.2d 714 (2008)
SCHUYLKILL TOWNSHIP, Petitioner
v.
PENNSYLVANIA BUILDERS ASSOCIATION, Home Builders Association of Chester and Delaware Counties, The Basile Corporation And SHC, Inc., Respondents.
No. 842 MAL 2007.
Supreme Court of Pennsylvania.
May 5, 2008.

ORDER
PER CURIAM.
AND NOW, this 5th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
Whether Section 503 of the Pennsylvania Construction Code Act, 35 P.S. § 7210.503(j)(2), requires a municipality to prove that there are unusual local circumstances or conditions atypical of other municipalities that would justify an ordinance which departs from the construction standards mandated by the Uniform Construction Code?
Whether the Commonwealth Court, in establishing a new standard on an issue of first impression should have provided the Township with an opportunity to satisfy that standard?